09/23/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 21-0304
                     Supreme Court Cause No. DA 21-0304

DONNES, INC., a Montana Corporation,

                            Appellant/Plaintiff,

FOUR BEERS, INC., a Montana Corporation,
d/b/a STILLWATER EXCAVATING,

                            Appellee/Defendant.


          On Appeal from the Montana Twenty-Second Judicial District Court
             Stillwater County, Cause No. 17-61, Hon. Matthew J. Wald


                             GRANT OF EXTENSION


         Upon consideration of Four Beers, Inc. d/b/a Stillwater Excavating’s

Unopposed Motion for Extension of Time to File its Answer Brief in Response to

Appellant’s Opening Brief, and good cause appearing therefore,

         IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including November 1, 2021, within which to prepare, file and serve its

Answer Brief in Response to Appellant’s Opening Brief on appeal.

         Electronically dated and signed below.




4810-4655-8203, v. 1


                                                                       Electronically signed by:
                                                                          Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                          September 23 2021